Foster, J.
It is quite unnecessary to the decision of this case, to enter into any discussion as to the powers and duties of a court of equity to interfere by injunction with the collection of taxes. The subject has been before this court in several recent cases. Arnold v. Middletown, 39 Conn., 401; Dodd v. City of Hartford, 25 Conn., 232. The case of Dodd v. City of Hartford is on all fours with the case at bar. The only ground of difference suggested is, that in that case the plaintiff sought to protect his personal property from being levied upon, and in this case the injunction is asked to protect real estate. We perceive no substantial reason why an injunction should be granted to protect real estate from a levy, that would not apply, with equal force, to personal estate. If there be any difference, the necessity for protecting personal property would seem to be the greater. A party might be deprived of personal chattels, even under an illegal taking, and so be compelled to resort to an action for damages as the only redress. Not so in regard to real estate. There could be no amotion of that, by any levy, valid or void. That would remain in statu quo ante censum. If the preliminary proceedings were illegal and void, as in this case they are claimed to .be, neither the land nor the owner would be in danger of any such injury as that the extraordinary powers of a court of equity need be invoked for protection.
We can give no countenance to the argument of the plaintiff’s counsel impugning the authority of Dodd v. City of *32Hartford. We think that case was correctly decided, and we regard the principles enunciated in it to be sound and salutary. If the plaintiff is correct in his claim, if the proceedings of the defendants are wholly unwarranted by law, the injury impending is in no sense irreparable, and there is ample remedy in the courts of law. On the other hand, should the plaintiff be mistaken, and should it finally appear that this tax has been duly and legally imposed, surely no court of equity should interfere. We discover therefore no sufficient grounds on which to rest the exercise of the extreme, though sometimes necessary, power of a court of chancery to stay proceedings by injunction. Hine v. Stephens, 33 Conn., 505 ; Munson v. Munson, 28 Conn., 582; Sheldon v. Centre School District, 25 Conn., 224. There is no error in the judgment below.
In this opinion the other judges concurred.